Chalmees, J.,
delivered the opinion of the court.
It has been repeatedly held that a mortgagee who files his bill for a foreclosure, accompanied by a prayer for the appointment of a receiver of the rents and profits pendente lite, is entitled to have such appointment made where he shows that the mortgaged property is insufficient to pay the debt and the mortgagor is personally insolvent.
We see no reason why the principle should not be the same, under a similar showing, where a vendor of land by title bond files his bill for specific performance. In such case the legal title is retained for the protection of the unpaid purchase money, and it has been likened to the execution of a deed and the taking of a mortgage back. Turner v. Hicks, 4 S. & M., 294.
The showing, in the case at bar was abundant, and the receiver should have been appointed.
Decree reversed and cause remanded.